Title: From James Madison to Alexander J. Dallas, 8 September 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Montpelier Sepr. 8. 1815
                    
                    The commercial Convention with G.B. has just reached me. It abolishes the discriminating and countervailing duties, and establishes the rule of the most favored nation, between the U.S. & the B. Dominions in Europe.

The equality of the vessels of the two Countries extends to the cases of bounties & drawbacks, as well as of duties, with a reservation to the parties of a right, to regulate & diminish the amount of the drawbacks where the re-exportation is to a third Country. A trade to enumerated ports in the E. Indies is opened to the U.S. It is to be direct from thence, but is not so restricted from the U.S. thither. The Convention is to become binding, on the exchange of ratifications, for which six months are allowed, and is to continue in force four years, from the date of signature which was the 3d. of July.
                    The question to be immediately decided, is whether an anticipated meeting of the Senate, or rather the Legislature is called for. As the difference between such a meeting & the first monday in December, will be necessarily very inconsiderable, as there will probably be very few arrivals or departures during that short period & at that season, of vessels which would be affected by the changes made, it may happen that the U.S. would be gainers, at the Treasury at least, rather than losers, by awaiting the regular meeting of Congs.; and as the other party can not reasonably expect, that the expence and inconvenience of a previous meeting should be incurred for the sake of its interest, a course which it may fairly be presumed, would not be pursued by itself, I am not impressed with an obligation to convene Congress with the sole view of carrying the Treaty into effect, for which the time allowed (6 months) will enable the Legislature to provide at its regular meeting.
                    Whilst I take this view of the subject, I am so sensible that a decision on it ought to be governed by facts & calculations which in your situation you can judge of better than myself, that I can not do better than refer the case to your enquiry & reflection; and under the existing circumstances, to provide for giving effect to the result of them, without waiting for the opinions of the other Secretaries, and even without incurring the delay of a previous sanction from myself. I shall accordingly desire Mr. Rush who remains at Washington, to pay immediate attention to the opinion you may communicate to him, and in case it should be in favor of a Call of Congress, to have a Proclamation immediately issued in the usual form. If a call be made, the precedent which allows the shortest time may be adopted. What that is I do not recollect. If it be two months from the date of the Procln. it will so far lessen the importance of the measure.
                    You have noticed a reference in the B. H. of Commons to a depending Bill regulating the trade with the U.S. If it should have passed, in a form abolishing the countervailing duties absolutely or to take effect on the condition which the Ex. is authorized to comply with, a Proclamation abolishing the discrimating [sic] duties, will substantially meet the occasion, without an extra Session of Congs. You can probably ascertain the fact as

to the Bill. Mr. Gallatin or Mr. Clay ought to know something of it. Affe. respects
                    
                        
                            James Madison
                        
                    
                